—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied defendants’ motion to dismiss the complaint on the ground of forum non conveniens (see, CPLR 327 [a]). Contrary to defendants’ contention, the occurrence of the motor vehicle accident in New York is not the only connection with this State. An eyewitness is a New York resident and, as a result of the investigation of the New York State Police, defendant William K. Glosser was cited for following too closely in violation of Vehicle and Traffic Law § 1129 (a) (cf., Dales v Tiessen, 231 AD2d 920; Singh v Zuidema, 221 AD2d 1020). (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J. — Dismiss Pleading.) Present — Pigott, Jr., P. J., Wisner, Scudder and Lawton, JJ.